Exhibit 10.18 Schedule of Omitted Documents of EZTD INC. Each of the following lenders, listed in the table below, has entered into Convertible Loan Agreement between such lender and the Company, dated December5, 2014. These agreements have not been filed as an exhibit pursuant to Instruction 2 of Item 601 of Regulation S-K; these documents are substantially identical in all material respects to Exhibit 10.13 to this Registration Statement on Form 10, except as noted below: Lender Loan amount Shares Warrants Exercise price Total Shares Interest Rate ABC S.r.l. $ 10 % Finandrea S.p.a. $ 10 % Maurizio Valfre' $ 10 % Stefano Ferraiolo $ 10 % Marco Tacconis $ 10 % Richard Spencer Kelly $ 10 % $
